PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/791,323
Filing Date: 14 Feb 2020
Appellant(s): Herath et al.



__________________
Vincent M. DeLuca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 2, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Response to Appellant’s arguments across pages 4-5 of the Appeal Brief (directed to the rejection set forth in paragraph 20 of the Final Rejection).

Appellant on page 4 argues: “Claim 20 as plainly worded is directed to a processing system comprising inter alia a number of circuits. The examiner has contended that a circuit may be considered software; Appellant strongly disagrees.”
However, paragraph [0064] of the instant specification conveys “Executable code includes binary code, machine code, bytecode, code defining an integrated circuit (such as a hardware description language or netlist), and code expressed in a programming language code such as C, Java™ or OpenCL™.” Therefore, in light of the instant specification, Examiner submits that code “defining” an address generation circuit can be reasonably considered to be an address generation circuit, just as code defining a scheduler (for example) can be reasonably considered to be a scheduler. In other words, just as a scheduler can still be interpreted as software even if the word “code” does not immediately follow “scheduler”, so too can an address 
As Appellant subsequently conveys on page 4, “[i]t is well-established by the legal precedent that claim language under the broadest reasonable interpretation standard must be interpreted as a person of skill in the art would interpret it, based on the general knowledge in the art and in light of the Specification.” Examiner submits that the Specification, which explicitly discloses of an embodiment wherein code defines an integrated circuit in paragraph [0064], and further discloses aspects of HDL across paragraphs [0066]-[0076], supports the Examiner’s broadest reasonable interpretation of claim 20 as being directed to code. (As an analogy, Examiner submits that a claimed machine that might be typically be interpreted as hardware might be reasonably interpreted to be software in the event that the specification discloses an embodiment where the claimed machine is implemented as a virtual machine.)

Appellant on page 4 argues: “As explained in paragraph [0066], hardware description language software is used to design integrated circuits; as is notoriously well-understood those persons having skill in the art, HDL code is processed by an integrated circuit manufacturing system to manufacture an integrated circuit (see Fig. 10 and corresponding disclosure).”
However, HDL code being used to design and manufacture integrated circuits does not preclude the HDL code itself from being considered a circuit. As noted above, Examiner submits that code “defining” an address generation circuit can be reasonably considered to be an address generation circuit, just as code defining a scheduler (for example) can be reasonably considered to be a scheduler. 

Appellant on page 5 argues: “By contrast, an HDL code listing per se has no functionality — it is simply a listing of code that must be executed by a processing system as shown in Fig. 10. In other words, the HDL code would be processed by the system of Fig. 10 to manufacture the circuit of Fig. 2, which is what is claimed by claim 20.”
However, Examiner submits that an HDL code listing has functionality (and can therefore teach “configured to…” limitations), just as other types of code (e.g., binary code, machine code, bytecode, and code expressed in a programming language code such as C, Java™ or OpenCL™) have functionality, such that the recitation of “configured to…” language in a claim does not preclude the claim from being software per se. In other words, just as a scheduler configured to schedule a task (for example) can be considered to be software per se even if execution of the software is necessary to actually perform the scheduling of the task, so too can the claimed circuit (defined by a hardware description language) be considered to be software per se even if execution of the hardware description language (whether for simulation or manufacturing) is necessary to actually perform the functionality associated with the circuit. 

Response to Appellant’s arguments across pages 5-7 of the Appeal Brief (directed to the rejection set forth in paragraph 23 of the Final Rejection).

Appellant on page 5 argues: “As acknowledged, Coon does not disclose or indicate grouping instances of a created task into one or more groups, in which instances each operate on a different data item (see Final Office action at page 9, second paragraph).”
Examiner notes for clarity that Coon was not relied upon to teach the aforementioned subject matter. Rather, Howson was relied upon to teach the aforementioned subject matter. 

Appellant on page 5 argues: ‘Since this is so as acknowledged by the examiner, it is impossible for Coon to disclose the claim feature wherein “for each group, mapping registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of a group counter,” as alleged (see Final Office action at page 8, ll. 6 – 8) which requires such groups.’
However, while Coon teaches groups in general, Coon was not relied upon to teach “such” groups (i.e., the groups of claim 1, lines 3-5). Rather, Howson was relied upon to teach such groups, and the overall prior art combination entails such groups of Howson being that in particular for which registers are mapped, as taught by Coon. 

Appellant on page 6 argues: “The Office action alleges that Howson discloses grouping instances of a created task into one or more groups, in which instances each operate on a different data item. However, this is incorrect.” Appellant subsequently describes subject matter disclosed in Howson. 
However, Appellant does not address any of the claim mappings provided in the rejection for how Howson discloses the aforementioned claimed subject matter. In addition, Examiner notes that much of the subject matter that Appellant describes in Howson (e.g., the subject matter directed to temporal alignment) was not relied upon in the prior art rejection.

Appellant on page 6 argues: “However, while Howson contains this discussion of task creation, there is no description in Howson of further subdivision into more than one groups of work items.”
not necessitate subdivision into “more than one” groups of work items. For example, claim 1 recites “grouping instances of one of the tasks into one or more groups” (emphasis added by examiner).
Examiner notes that an after-final amendment submitted on September 2, 2021, entails the following amendment of the grouping limitation: “grouping instances of one of the tasks into than one groups”. However, this after-final amendment was not entered. Therefore, Appellant appears to be arguing subject matter that is not presently claimed. 

Appellant on page 6 argues: “As such, there is no teaching or suggestion of grouping instances of one of the tasks into more than one groups, as required in claim 1.”
However, claim 1 does not require grouping instances of one of the tasks into “more than one” groups. For example, claim 1 recites “grouping instances of one of the tasks into one or more groups” (emphasis added by examiner).
Examiner notes that an after-final amendment submitted on September 2, 2021, entails the following amendment of the grouping limitation: “grouping instances of one of the tasks into than one groups”. However, this after-final amendment was not entered. Therefore, Appellant appears to be arguing subject matter that is not presently claimed. 

Appellant on page 6 argues: “The grouping of task instances into groups allows group sizes particularly suited for different processing activities, as described in ¶ [0036] of the present Specification.”
not necessitate the grouping of task instances into “groups”. For example, claim 1 recites “grouping instances of one of the tasks into one or more groups” (emphasis added by examiner).
Examiner notes that an after-final amendment submitted on September 2, 2021, entails the following amendment of the grouping limitation: “grouping instances of one of the tasks into than one groups”. However, this after-final amendment was not entered. Therefore, Appellant appears to be arguing subject matter that is not presently claimed. 
In addition, the claims do not recite any subject matter regarding group sizes being “particularly suited for different processing activities”, and do not recite other subject matter described in ¶ [0036] of the present Specification.

Appellant on page 6 argues: ‘Similar to Coon, Howson also fails to disclose “for each group, mapping registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of a group counter.”’
However, the prior art rejection relied upon Coon to teach the aforementioned subject matter. 

Appellant on page 7 argues: “Claim 1 further requires that the registers referenced by a group are mapped to a same one of the pluralities of logical memories. That is, within any particular group, the referenced registers are all mapped to the same logical memory. By contrast in the ‘fat’ allocation described in Coon, registers are allocated to different banks on a per operand basis, as described in paragraph column 8 lines 12-18 of Coon.”
not necessitate that the registers referenced by a group are mapped to “a same” one of the pluralities of logical memories. 
Examiner notes that an after-final amendment submitted on September 2, 2021, entails the following amendment of the mapping limitation: “mapping registers referenced by the group to a same one of the plurality of logical memories”. However, this after-final amendment was not entered. Therefore, Appellant appears to be arguing subject matter that is not presently claimed. Examiner submits that the citation to the “fat” allocation is applicable to the subject matter that is presently claimed. 
In addition, two different citations were provided in the prior art rejection to teach the mapping limitation: one citation directed to the aforementioned “fat” allocation and another citation directed to the “thin” allocation. However, Appellant does not address the citation directed to the “thin” allocation. 

Response to Appellant’s arguments across pages 7-8 of the Appeal Brief (directed to the rejections set forth in paragraphs 5-9, 11-13, and 16-18 of the Final Rejection).

Appellant on page 7 argues: ‘In response, Appellant points out that claim 1 recites “for each group of the one or more groups, mapping registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme and adjusted by a current value of a group counter.” When the claim language is read in light of the disclosure of the Specification, it is clear that the registers referenced by a group are mapped to a same one of the plurality of logical memories. See, e.g. paragraph [0037] at pages 6-7. The same discussion applies to the rejection of claims 4 – 7 and 20.’

Moreover, Examiner submits that the aforementioned claim language can be interpreted in two different ways. Appellant argues that the metes and bounds of the claim language are that the registers referenced by a group are mapped to “a same” one of the plurality of logical memories. However, Examiner submits that the metes and bounds of the claim language can alternatively be that each register of the registers is mapped to a logical memory which can be the same as or different from other logical memories to which other registers of the registers are mapped.
As an example of this grammatical interpretation, consider the following sentence: “For each class of the one or more classes, sending students in the class to one of the plurality of guidance counselors.” Examiner submits that this sentence could be reasonably understood to convey that each student of the students in a class is sent to a guidance counselor which can be the same as or different from other guidance counselors to which other students of the students in the class are sent. (For example, a student may be sent to a guidance counselor based on whether the first letter of the student’s surname falls within A-M or N-Z.) The sentence would not be understood to necessitate that all students in a class are sent to a same guidance counselor. 
As another example of this grammatical interpretation, consider the following sentence: “For each baseball team of the one or more baseball teams, assigning players on the baseball team to one of the plurality of positions.” Examiner submits that this sentence could be reasonably understood to convey that each player of the players on a baseball team is assigned to 
Therefore, the metes and bounds of the claimed limitation are indefinite, regarding which of the two possible interpretations is necessitated by the claim language. Examiner notes that an after-final amendment submitted on September 2, 2021, entails the following amendment of the mapping limitation: “mapping registers referenced by the group to a same one of the plurality of logical memories”. However, this after-final amendment was not entered.

Appellant across pages 7-8 argues: “Claims 2 and 3 as properly construed in light of the Specification clearly convey to a skilled person that the incremented value of the group counter for a previous task is assigned to the current value of the group counter. Claim 5 as properly interpreted in light of the Specification clearly conveys that the registers are mapped to logical memories based on an allocation scheme and adjusted by a current value of a group counter. Claim 6 as properly interpreted in light of the Specification clearly conveys that the current bank counter value is adjusted. Claims 14 and 15 as properly interpreted in light of the Specification clearly convey that the dominant bank is associated with the task, which has antecedent basis in claim 11 from which claims 14 and 15 depend.”
However, Appellant does not provide specific arguments for why the claims as properly interpreted in light of the specification would be definite. 
not entered.
Examiner further notes that the indefinite rejection of claim 4 (set forth in paragraph 10 of the Final Rejection), the indefinite rejection of claim 7 (set forth in paragraph 14 of the Final Rejection), and the indefinite rejection of claim 13 (set forth in paragraph 15 of the Final Rejection) do not appear to be addressed in the Appeal Brief. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEITH E VICARY/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        
Conferees:
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182  
                                                                                                                                                                                                      /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.